
	
		I
		112th CONGRESS
		1st Session
		H. R. 1371
		IN THE HOUSE OF REPRESENTATIVES
		
			April 5, 2011
			Mr. Cohen introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend SAFETEA–LU to ensure that projects that assist
		  the establishment of aerotropolis transportation systems are eligible for
		  certain grants, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Aerotropolis Act of
			 2011.
		2.Projects of
			 national and regional significance
			(a)Eligible project
			 definedSection 1301(c)(2) of
			 SAFETEA–LU (23 U.S.C. 101 note) is amended to read as follows:
				
					(2)Eligible
				project
						(A)In
				generalThe term eligible project means any surface
				transportation project eligible for Federal assistance under title 23, United
				States Code, including freight railroad projects and activities eligible under
				such title.
						(B)Inclusion of
				aerotropolis transportation system projectsThe term eligible project
				includes a combination of projects described in subparagraph (A) that, as a
				group—
							(i)assist the
				establishment of an aerotropolis transportation system; and
							(ii)satisfy the
				requirement under subsection
				(d).
							.
			(b)Aerotropolis
			 transportation system definedSection 1301(c) of SAFETEA–LU (23 U.S.C.
			 101 note) is amended by adding at the end the following:
				
					(4)Aerotropolis
				transportation systemThe
				term aerotropolis transportation system means a planned and
				coordinated multimodal freight and passenger transportation network that, as
				determined by the Secretary, provides efficient, cost-effective, sustainable,
				and intermodal connectivity to a defined region of economic significance
				centered around a major
				airport.
					.
			
